Oo OO SI DH MW BR YO HB

NY NY NY NY NY NY NY NY NY Be Be em ew ee Se oe ne
oN DA YN FF YN KF STO we ANI KDwnHD BR wD HH BS

 

 

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
INGENCO HOLDINGS, LLC, et al.,
Matai, Case No. 2:13-cv-00543-RAJ
ie ORDER
ACE AMERICAN INSURANCE
COMPANY,
Defendant.

 

I. INTRODUCTION
This matter is before the Court on Plaintiffs’ motion to modify the protective order
and for other various relief. Dkt. # 179. The Court DENIES in part and DEFERS in
part Plaintiffs’ motion.
Il. BACKGROUND
Guild Associates, Ltd. (“Guild”) is party to this action only as an intervenor to
designate its proprietary and trade secret information under the current Protective Order.
Plaintiffs claim that Guild has habitually over-designated materials as confidential. Dkt. #
179 at 2.
In July 2019, Plaintiff Bio-Energy (Washington), LLC (“BEW”) provided Guild
with a detailed list of documents it may need for trial. BEW requested that Guild
immediately start its review those documents and recently attempted to obtain an order

from the U.S. District Court for the Southern District of Ohio for the same. Jd. at 3-4. That

ORDER - 1

 
Co Oe NI NH DW BP WW LB Be

MN NY N NY NY NY NY NY Be he em ew ew ew ee ee oe
oN WN YF YN KF DO we I DAW BDH BS

 

 

effort was only moderately successful and now Plaintiffs move for relief in this court.
Specifically, Plaintiffs seek to limit the definition of “Confidential” materials in the
protective order to those materials containing bona-fide trade secrets; to order Guild to
review all documents previously designated as “Confidential” and remove confidential
designations for documents that do not contain trade secrets; and to appoint a Special
Master to hear disputes regarding confidentiality. Jd. at 9-12. Plaintiffs assert that without
this relief, it will be virtually impossible to conduct a public trial. Za.
Ill. DISCUSSION

After reviewing the submissions by the parties, the Court finds no basis to modify
the protective order. Protective orders may cover confidential, proprietary, or private
information that warrants special protection. LCR 26(c)(2). Therefore, Guild was not
limited to designating trade secrets when it first started producing documents. See Foltz v.
State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003) (noting that a concern in
modifying a protective order is whether that order was relied upon in the decision to
produce documents); Beckman Indus. Inc. v. Int’l Ins. Co., 966 F.2d 470, 475 (9th Cir.
1992). “[C]hanging the ground rules later is to be avoided because protective orders that
cannot be relied upon will not foster cooperation through discovery.” Wright, Miller &
Marcus § 2044.1 (3d. ed.) (requiring litigants to redo discovery is wasteful and delays
litigation).

The main issue is really the procedure by which Guild will review confidential
materials for trial. Ultimately, the more efficient process would be for Plaintiffs to identify
what documents they reasonably intend to use before Guild reviews for confidentiality.
Plaintiffs’ proposal of having Guild review and possibly re-designate all produced
documents imposes an unnecessary burden on a non-party. See Fed. R. Civ. P. 45(d)(1).
As such, the Court ORDERS Plaintiffs to provide Guild and the Court with the exhibit
lists and deposition designations for Guild’s confidentiality review 30 days after the close

of discovery. Guild shall then have 30 days to file a motion to seal in accordance with the

ORDER — 2

 
So Oo ND A RFR WH LH =

Yn NY Y NY NY NY N NY NY Be Be ew ewe ese ew YW LD LD LY
oN NHN FY NH KF DO we HI DW BR WD DH BS

 

 

local rules of this Court. At that time, the Court will determine whether the appointment
of a Special Master is necessary.
IV. CONCLUSION
For the reasons stated above, the Court DENIES in part and DEFERS in part

Plaintiffs’ motion.

hb
DATED this 4 “day of February, 2020.

 

The Honorable RichardS®. Jones
United States District Court Judge

ORDER — 3

 
